TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 7, 2016



                                    NO. 03-15-00511-CV


                                 Diane V. Wade, Appellant

                                              v.

               David’s Landscaping; and David’s Landscaping, Inc., Appellees




        APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
                             DISMISSED


This is an appeal from the summary judgment signed by the trial court on September 3, 2015.

Having reviewed the record, the Court agrees this appeal should be consolidated into cause

number 03-15-00617-CV.      Therefore, the Court consolidates these causes, transfers all the

records and filings in this cause number to 03-15-00617-CV and dismisses cause number 03-15-

00511-CV. The appellant shall pay all costs relating to this appeal, both in this Court and the

court below.